Citation Nr: 1236832	
Decision Date: 10/24/12    Archive Date: 11/05/12	

DOCKET NO.  11-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination of the VARO in Columbia, South Carolina, that denied entitlement to the benefits sought.  

The Board notes that in the December 2010 rating decision, service connection for tinnitus was granted.  A 10 percent rating was assigned, effective March 30, 2009.  Service connection for bilateral hearing loss was also granted.  A noncompensable disability evaluation was assigned, effective March 30, 2009.  In addition to the disabilities at issue, service connection for an unspecified respiratory condition was denied.  In his notice of disagreement received in January 2011, the Veteran stated that "I disagree with all of the issues denied..."  

The Veteran was issued a statement of the case in July 2011.  In a substantive appeal dated in August 2011, he indicated he was only appealing the issues with regard to the back and the radiculopathy of the lower extremities.  Accordingly, the issue of his entitlement to service connection for an unspecified respiratory disorder is no longer in appellate status.  


FINDING OF FACT

In a communication dated August 29, 2012, the Veteran stated that he wished to "withdraw my appeal for service connection for DDD, lumbar spine and bilateral radiculopathy."  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issues of entitlement to service connection for degenerative disc disease of the lumbar spine and bilateral radiculopathy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be made in writing.  38 C.F.R. § 20.204.  

As noted above, in a statement dated August 29, 2012, the Veteran himself stated that he wanted to withdraw his appeal for service connection for low back disability and for bilateral radiculopathy.  

As a result, there are no allegations of errors of fact or law for appellate consideration with regard to the issues certified for the Board's review at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.



ORDER

The appeal as to entitlement to service connection for degenerative disc disease of the lumbar spine is dismissed.

The appeal as to entitlement to service connection for bilateral radiculopathy is dismissed.


	                        ____________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


